Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halevy (US 2019/0135437) (see PTO-892).
RE claim 1, Halevy (US 2019/0135437) discloses a deployable clasping system (See Figs. 1-7) that is configured to be deployed from a component such as a crane, a forklift, a vehicle, or flying apparatus such as an unmanned vehicle (UAV), an unmanned aircraft system (UAS), a drone, a quadcopter (see paragraph [0001] and [0025]) and securely clasp and release an object (12), the method of securing a claps and release the object (12), the deployable clasping system comprising: providing a cable (74 of Fig. 4, or 24 of Fig. 4, or 84 of Fig. 4) that is deployable from a component which could be a crane, forklift, vehicle, or flying apparatus such as an unmanned vehicle (UAV), an unmanned aircraft system (UAS), a drone, a quadcopter (see paragraph [0025]); providing a clasp assembly (46, 86, 88) (see Figs. 1, 2, 3, 4, and 6) coupled to the cable (74), wherein the clasp assembly is configured to securely clasp the object (12); and a drone or UAV 
RE claim 14, Halevy (US 2019/0135437) discloses a deployable clasping system (See Figs. 1-7) that is configured to be deployed from a component such as a crane, a forklift, a vehicle, or flying apparatus such as an unmanned vehicle (UAV), an unmanned aircraft system (UAS), a drone, a quadcopter (see paragraph [0001] and [0025]) and securely clasp and release an object (12), the method of securing a claps and release the object (12), the deployable clasping system comprising: coupling a clasp assembly (46, 86, 88) (See Fig. 5) that is configured to securely clasp the object (12) to a cable (74, 84) (See paragraphs [0022], [0028-0030] [0035]); deploying the cable (74, 84) from a component (62) (See Fig. 4; paragraph [0026]); and maneuvering the clasp assembly to the object by a propulsion sub-system (62) that is coupled to one or both of the cable or the clasp assembly.
RE claims 2 and 15, Figs. Figs. 1, 2, 3, 4, and 6 of Halevy (US 2019/0135437) show coupling the clasp assembly (46) comprises one or more couplers operatively coupled to a clasp chassis (see paragraphs [0034-0036]).

RE claim 5 and 16, Halevy (US 2019/0135437) provides a guidance device such as an LED light emitting light (78 of Fig. 4) or other means or sensors (see paragraph [0026-0027]) that is configured to guide movement of the clasp assembly to the object.
RE claim 6, Fig. 4 of Halevy (US 2019/0135437) shows the guidance device comprises one or more sensors, a circuit board (see paragraph [0027]) mounted to a clasp core, wherein a magnetic hitch (94, 94) (See Fig. 5) is disposed on a distal end of the clasp core.
RE claims 7, 8, and 18, Figs. 4 and 5 of Halevy (US 2019/0135437) teach the magnetic assembly to magnetically couple to a magnetic portion of a target structure coupled to the object (12) (See paragraph [0029]) wherein one or more couplers securely latch onto the target structure after the magnetic hitch magnetically couples to the magnetic portion of the target structure (see Fig. 4).
RE claim 9, Fig. 4 of Halevy (US 2019/0135437) shows a guidance control unit in communication with the guidance device, wherein the guidance control unit receives guidance signals output (104) by the guidance device to guide movement of the clasp assembly to the object (See paragraphs [0030], [0032]).
RE claims 10 and 19, Fig. 4 of Halevy (US 2019/0135437) teaches a clasp control unit (58, 104) in communication with the propulsion sub-system and the clasp assembly, wherein the clasp control unit controls operation of the propulsion sub-system and the clasp assembly.
RE claims 11-13, Halevy (US 2019/0135437) shows that the component could be a crane (see para [0025]) or the component is an aircraft or a drone (see para [0025]), or 
an unmanned aerial vehicle (UAV) (see para [0001]),
.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halevy (US 2019/0135437)(see PTO-892) in view of Grenier (10,249,200) (see PTO-892).
Halevy (US 2019/0135437), as presented above, does not specifically show the propulsion sub- system comprises a vessel of compressed gas, pressurized liquid, or rocket thrusters. However, Grenier (10,249,200) teaches a UAV having a vessel of compressed gas (see Col. 12, lines 24036), a helium, a pressurized liquid. Thus, it would have been obvious to those skilled in the aircraft and modern technology to provide a propulsion sub- system comprises a vessel of compressed gas, pressurized liquid, or rocket thrusters on the Halevy’s drone (US 2019/0135437) as taught by Grenier (10,249,200) to provide a lifting power to a user. 
Response to Arguments
Applicant’s amendment, filed Aug 25, 2021, with respect to the rejection(s) of claim(s) rejection under 35 USC 112, second paragraph, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, the arguments on the art rejections, they are not persuasive. 
Claims 1 and 14
Claim 1 recites “A deployable clasping system that is configured to be deployed from a component and securely clasp and release an object, the deployable clasping system comprising: a cable that is deployable from the component; a clasp assembly coupled to the cable, wherein the clasp assembly is configured to securely clasp the object; and a propulsion sub-system coupled to one or both of the cable or the clasp assembly, wherein the propulsion sub-system is configured to maneuver the clasp assembly to the object.”
Claim 14 recites “A deployable clasping method that is configured to securely clasp and release an object, the deployable clasping method comprising: coupling a clasp assembly that is configured to securely clasp the object to a cable; deploying the cable from a component; and maneuvering the clasp assembly to the object by a propulsion sub-system that is coupled to one or both of the cable or the clasp assembly.” 
Applicant argues on page 6 that “Notably, one would not deploy the propulsion system of a UAV from the UAV. If a UAV deployed its own propulsion system therefrom, the flight capability of the UAV would be adversely affected. With that in mind, Halevy discloses a "rotatable release mechanism mounted to an output shaft of a servo/mechanical device and connected to a transport device." See Halevy at Abstract. The servo/mechanical device is used to operate the release mechanism. See id. at [0010], [0020], and [0033]. The servo/mechanical device is not a propulsion system, nor does it maneuver the clasp assembly to an object. Instead, it is merely used for "release." The transport device, such as UAV, has a propulsion system. See id. at [0001] and [0033]. However, Halevy does not describe, teach, or suggest an additional propulsion system coupled to the release mechanism or the cable 84. See id. at Figures 4 and 5.”
The Examiner disagrees with applicant’s arguments. 
It appears that applicant misunderstands the application of the prior art. Halevy (US 2019/0135437) discloses an attachable or detachable clasp assembly (102) (see Fig. 6) the attachable or detachable clasp assembly (102) (see Fig. 6) could be mounted or attached to a component such as a stationary member (i.e., a crane) or vehicle or flying apparatuses (62) such as an unmanned aerial vehicle (UAV), an unmanned aircraft system (UAS), a drone, a quadcopter, or the like. Also note that flying apparatuses (62) such as an unmanned aerial vehicle (UAV), an unmanned aircraft system (UAS), a drone, a quadcopter, could be attached to a crane, a forklift, a vehicle via a cable or string for testing and displaying or transporting it to another location. 
[0025] The housing 50 is mounted to a transport device 62. The transport device 62 is of any type that transports and releases an object such as a crane, forklift, vehicle, or flying apparatus. For purposes of example only without limiting the scope of the invention in any manner, the invention will be disclosed for use in relation to a flying apparatus such as an unmanned aerial vehicle (UAV), an unmanned aircraft system (UAS), a drone, a quadcopter, or the like.

Halevy (US 2019/0135437) discloses a deployable clasping system (See Figs. 1-7) that is configured to be deployed from a component such as a crane, a forklift, a vehicle, or flying apparatus such as an unmanned vehicle (UAV), an unmanned aircraft system (UAS), a drone, a quadcopter (see paragraph [0001] and [0025]) and securely clasp and release an object (12), the method of securing a claps and release the object (12), the deployable clasping system comprising: providing a cable (74 of Fig. 4, or 24 of Fig. 4, or 84 of Fig. 4) that is deployable from a component which could be a crane, forklift, 
Claim 20
Halevy (US 2019/0135437) shows an unmanned aerial vehicle (UAV) (see para [0001]), comprising: an airframe (104, 107, 108, 109, 110, 116, and 118 of Fig. 7); a deployable clasping system (See Figs. 1-7) that is configured to be deployed from flying apparatuses such as an unmanned vehicle (UAV), an unmanned aircraft system (UAS), a drone, a quadcopter (see paragraph [0001] and [0025]) and securely clasp and release an object (12).
Claim 4
Applicant does not specifically argue (See page 7). 
Therefore, claims 1-20 remains rejected. 



Younmans et al. ‘324 shows a flight vehicle for transportation. 
Foggia et a. ‘474 discloses an aircraft (110) and a cable (120) to attach an object (150) to transport the object.
All other Prager’s publication provide various lifting device having a package loading mechanism having an aerial vehicle, a sensor, and a winch system including a cable to couple to a payload or object.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3652